greenoak holdings limited southbrook properties limited and westlyn properties limited petitioners v commissioner of internal revenue respondent docket no 12075-13l filed date r issued a final notice_of_intent_to_levy to estate e to col- lect unpaid estate_tax e requested a hearing before an irs appeals officer ao pursuant to sec_6330 following the hearing ao issued a notice_of_determination to e sus- taining the proposed levy as to e’s nonprobate assets among the nonprobate assets reported on the estate_tax_return was an offshore_trust that owned certain entities ps ps peti- tioned the tax_court for review of the notice_of_determination issued to e no petition was filed on behalf of e r moved to dismiss for lack of jurisdiction held the person entitled to the rights and protections set forth in sec_6330 is the taxpayer liable for unpaid federal tax held further under sec_6330 this court lacks jurisdiction over a petition filed by a party who is neither the taxpayer nor an authorized representative of the taxpayer michael ben-jacob for petitioners frederick c mutter for respondent ruwe judge respondent issued a notice_of_determination to the personal representative of the estate of james b irwin on date greenoak holdings limited southbrook properties limited and westlyn properties lim- ited petitioners filed a petition for judicial review with the tax_court on date the issues for decision are whether petitioners’ alleged ownership_interest in property that might be subject_to levy by respondent entitles them to the rights afforded to persons under sec_6330 and whether this court has jurisdiction under sec_6330 of an appeal filed by entities other than the taxpayer liable for the unpaid federal tax findings_of_fact at the time the petition was filed petitioners’ principal_place_of_business was in nassau bahamas all section references are to the internal_revenue_code in effect at all relevant times and all rule references are to the tax_court rules of prac- tice and procedure unless otherwise indicated greenoak holdings ltd v commissioner james b irwin decedent died on date on date howard l crown was appointed per- sonal representative of decedent’s estate estate respondent received from the estate a form_706 united_states estate and generation-skipping_transfer_tax return estate_tax_return in date which was signed by mr crown as executor and reported the estate’s probate and nonprobate assets among the nonprobate assets listed on the estate_tax_return was the karamia settlement an offshore_trust gov- erned by the laws of jersey in the channel islands to which decedent allegedly made property transfers before death the karamia settlement is the owner of petitioners the estate failed to timely pay the estate_tax reported on the estate_tax_return because according to mr crown it did not have funds available which is attributable to the inclusion of the karamia settlement in the decedent’s gross_estate respondent assessed the tax reported on the estate_tax_return on date along with an addition_to_tax for failure to timely pay tax shown on the estate_tax_return and accrued interest on date respondent issued to mr crown a final notice_of_intent_to_levy and notice of your right to a hearing although the record before the court does not indicate the exact amount reported on the estate_tax_return the date notice_of_intent_to_levy states that the estate owes a balance of dollar_figure mr crown timely submitted a request for a collection_due_process cdp hearing on date the cdp hearing between mr crown his representative mr pearson and respondent was conducted via telephone conference on date during the cdp hearing the estate argued that the penalties for failure to timely pay the estate_tax due should be abated in the light of the estate not having sufficient liquid_assets on date respondent sent to the estate in care of mr crown a notice_of_determination the notice of deter- mination sustained the proposed levy against the estate’s nonprobate assets ie those assets not in the custody of the the record before the court does not specify what assets are included in the karamia settlement other than petitioners mr crown however contends that the karamia settlement consists of various worldwide prop- erties and entities united_states tax_court reports probate_court did not sustain the proposed levy as to the estate’s probate assets ie those assets in the custody of the probate_court and denied the estate’s request for penalty abatement according to the notice_of_determination the proposed levy was sustained as to only the nonprobate assets because the internal_revenue_service service cannot administratively collect if the property is in the cus- tody of the court while not identifying the nonprobate assets subject_to levy the notice_of_determination instructed that collection has to properly determine which assets are probate and which are not probate mr crown did not file a petition for review of the date notice_of_determination on behalf of the estate how- ever after receiving a copy of the notice_of_determination from mr crown petitioners on their own behalf filed a peti- tion with the tax_court on date upon receiving petitioners’ petition we issued an order to show cause on date directing the parties and the estate to show cause in writing why the estate should not be substituted as petitioner on date respondent filed a motion to dismiss for lack of jurisdiction motion to dis- miss arguing that this court does not have jurisdiction over the instant matter because the proper party to petition the court for review of the notice_of_determination the estate did not timely petition and no determination was made with respect to petitioners that would confer jurisdiction upon the court mr crown on behalf of the estate filed a response that essentially agreed with respondent and asked that the case be dismissed on date mr crown filed a notice of substi- tution of personal representative indicating that he had resigned as personal representative of the estate and that jill mccrory had been appointed as the successor personal representative on date ms mccrory filed supple- mental responses to our order to show cause and respond- ent’s motion to dismiss arguing that petitioners have standing to pursue the instant litigation on their own behalf the case should not be dismissed for lack of jurisdiction or alternatively that the estate should be substituted as party petitioner and petitioners should be allowed to inter- vene greenoak holdings ltd v commissioner opinion the issue before us is whether petitioners are the proper parties to petition this court for review of the date notice_of_determination which was sent to the estate in care of mr crown petitioners assert that they have an ownership_interest in the nonprobate property that might be subject_to levy and argue that they did not receive proper notice of the proposed levy action and were not afforded a fair opportunity to contest the proposed levy action and underlying tax_liability petitioners further argue that r espondent’s failure to provide proper notice under sec_6330 deprived p etitioner s of their due process right to contest the amount of tax due in a hearing before an impartial appeals officer under sec_6330 and to seek judicial review of any determination thereof under sec_6330 petitioners nonetheless conclude that the substance of the date notice_of_determination sup- ports the proposition that this court has jurisdiction over the instant appeal respondent argues that mr crown as the personal rep- resentative of the estate was the appropriate party to receive prelevy notice and to exercise any cdp hearing rights moreover respondent argues that the taxpayer ie the estate in care of mr crown was the proper party to appeal the date notice_of_determination respondent concludes that p etitioners have not demonstrated that a n otice of d etermination sufficient to confer jurisdiction on this court with respect to the estate_tax liability of the e state was issued to them by respondent as required by sec_6330 and or d we will begin by discussing the relevant law pertaining to collection actions and then will explain why we lack jurisdiction over peti- tioners’ appeal when any person liable to pay any_tax neglects or refuses to pay the same within days after notice_and_demand the commissioner is authorized to collect the unpaid tax by levy upon all property and rights to property belonging to such person sec_6331 sec_6330 provides that n o levy may be made on any property or right to property of any person unless the secretary has notified such person in writing of their right to a hearing under this section before united_states tax_court reports and action collection alternatives such levy is made if timely requested by the person a cdp hearing is held by an appeals officer within the commissioner’s office who has had no prior involvement with respect to the unpaid tax sec_6330 see 114_tc_492 at the hearing t he per- son may raise any relevant issue including appropriate spousal defenses challenges to the appropriateness of the collection sec_6330 the person is also entitled to raise issues regarding the underlying tax_liability if the person did not receive any statutory_notice_of_deficiency for such tax_liability sec_6330 following the cdp hearing the appeals officer will determine whether proceeding with the proposed levy is appropriate and issue a notice of determina- tion sec_6330 offiler v commissioner t c pincite if dissatisfied with the determination of appeals t he person may seek judicial review in the tax_court sec_6330 during such review the suspension of levy con- tinues sec_6330 blaga v commissioner tcmemo_2010_170 tax ct memo lexis at we have jurisdiction to review the determination made by appeals and said determination is the focus of this court under sec_6330 see offiler v commissioner t c pincite we generally review the appeals officer’s determination for abuse_of_discretion see 114_tc_604 114_tc_176 under the abuse_of_discretion standard we decide whether the determination of the appeals officer was arbitrary capricious or without a sound basis in fact or law 125_tc_301 aff ’d 469_f3d_27 1st cir however we review a determination regarding the underlying tax_liability de novo where the person did not receive any statutory_notice_of_deficiency for such tax_liability or did not otherwise have an opportunity to dispute such tax_liability sec_6330 see 122_tc_1 sego v commissioner t c pincite goza v commissioner t c pincite the only person entitled to receive a notice_of_deficiency is the taxpayer see sec_6212 and sec_6213 thus far all of the reported cases under sec_6330 where we have recognized jurisdiction have been based on petitions filed by taxpayers or their authorized personal rep- greenoak holdings ltd v commissioner resentatives see eg 117_tc_159 offiler v commissioner t c pincite thomp- son v commissioner tcmemo_2013_260 estate of deese v commissioner tcmemo_2007_362 tax ct memo lexis however petitioners argue that they are the proper parties to appeal the date notice of deter- mination that was sent to the estate-and that this court has jurisdiction over the instant appeal-because sec_6330 does not limit the court’s jurisdiction with respect solely to a designated party specifically petitioners argue that the term person in sec_6330 includes any person who might claim a right in property that is intended to be levied upon even if that person is not the taxpayer or the taxpayer’s authorized representative petitioners cite no pre- vious court opinions that support their argument and their argument presents us with an issue of first impression they argue petitioners go on to argue that their property does not con- stitute property of the estate that is subject_to levy by respondent nevertheless that respondent intends to levy upon their property because the karamia settlement was shown on the estate_tax_return as property of the estate neither the notice_of_determination nor the notice_of_intent_to_levy identified the specific property on which respondent intends to levy since petitioners allege that they not the estate are the owners of the property they conclude that sec_6330 applies to them and that they are a person who was entitled to receive notice a cdp hearing and to appeal the date notice_of_determination sent to the estate we disagree the meaning of the word person throughout sec_6330 is critical to the resolution of this case sec_6330 pro- vides in pertinent part sec_6330 notice and opportunity for hearing before levy a requirement of notice before levy in general --no levy may be made on any property or right to property of any person unless the secretary has notified such person in writing of their right to a hearing under this section before such levy is made such notice shall be required only once for the taxable_period to which the unpaid tax specified in paragraph a relates united_states tax_court reports b right to fair hearing - one hearing per period -a person shall be entitled to only one hearing under this section with respect to the taxable_period to which the unpaid tax specified in subsection a a relates c matters considered at hearing -in the case of any hearing conducted under this section- issues at hearing - a in general -the person may raise at the hearing any rel- evant issue relating to the unpaid tax or the proposed levy including- i appropriate spousal defenses ii challenges to the appropriateness of collection actions and iii offers of collection alternatives which may include the posting of a bond the substitution of other assets an installment_agreement or an offer-in-compromise b underlying liability -the person may also raise at the hearing challenges to the existence or amount of the underlying tax_liability for any_tax period if the person did not receive any statutory_notice_of_deficiency for such tax_liability or did not otherwise have an opportunity to dispute such tax_liability d proceeding after hearing - judicial review of determination -the person may within days of a determination under this section appeal such determina- tion to the tax_court and the tax_court shall have jurisdiction with respect to such matter jurisdiction retained at irs office of appeals -the internal_revenue_service office of appeals shall retain jurisdiction with respect to any determination made under this section including subsequent hearings requested by the person who requested the original hearing on issues regarding- a collection actions taken or proposed with respect to such deter- mination and b after the person has exhausted all administrative remedies a change_in_circumstances with respect to such person which affects such determination emphasis added petitioners interpret person broadly so as to include any third party claiming an ownership right in property that might be subject_to levy to collect the unpaid taxes of another person thus they claim all of the rights conferred in sec_6330 including the right to appeal a notice_of_determination greenoak holdings ltd v commissioner to this court even if the notice_of_determination was issued only to the person who owed tax in analyzing the text of a statute this court is guided by the basic principle that a statute should be read as a harmonious whole with its sepa- rate parts being interpreted within their broader statutory context in a manner that furthers the statutory purpose see 486_us_281 143_tc_1 a comprehensive reading of sec_6330 in its con- text demonstrates that t he person contemplated within the statutory framework is the person who owes the unpaid tax and that the only property that is subject_to levy is the property of the person who owes the tax when sec_6330 was enacted in it provided tax- payers with new procedural protections in the case of a levy which was already authorized by sec_6331 the levy authority provided in sec_6331 is restricted to property of the person liable to pay the tax sec_6331 provides sec_6331 authority of secretary -if any person liable to pay any_tax neglects or refuses to pay the same within days after notice_and_demand it shall be lawful for the secretary to collect such tax and such further sum as shall be sufficient to cover the expenses of the levy by levy upon all property and rights to property except such property as is exempt under sec_6334 belonging to such person or on which there is a lien provided in this chapter for the payment of such tax emphasis added the only property that is properly subject_to levy under sec_6331 is property and rights to property belonging to the person who owes the tax sec_6330 allows a per- son whose property is going to be levied upon pursuant to sec_6331 to appeal a notice_of_determination to the tax_court and provides the tax_court with jurisdiction over the appeal petitioners would have us believe that any person other than the delinquent taxpayer who alleges an ownership_interest in property that might be subject_to levy is able to petition the court for review of a notice_of_determination issued to a delinquent taxpayer however when read in its entirety and in context sec_6330 is unambiguously a tax- payer-oriented statute that provides the taxpayer with rights defenses and the ability to appeal a notice_of_determination sec_6331 which authorized levy on a taxpayer’s property already con- tained certain notice and procedural provisions united_states tax_court reports sec_6330 provides that the person will be deliv- ered a prelevy notice which includes the amount of unpaid tax sec_6330 instructs that the person who received the prelevy notice is entitled to only one hearing under this section with respect to the taxable_period to which the unpaid tax relates sec_6330 allows the person to raise at the hearing any relevant issue relating to the unpaid tax or proposed levy including appropriate spousal defenses and collection alternatives furthermore sec_6330 allows the person in certain cases to raise at the hearing any challenges to the existence or amount of the underlying tax_liability if the person did not receive a notice_of_deficiency these provisions involve due process protections and defenses pertaining to the taxpayer not any third party who claims an ownership_interest in property that might be subject_to a proposed levy accord- ingly we find that none of petitioners is a person as con- templated by sec_6330 and therefore they cannot appeal a notice_of_determination issued to the estate in care of mr crown the legislative_history of sec_6330 buttresses our conclusion that only the taxpayer or an authorized represent- ative is to be provided with prelevy notice cdp hearing rights and the ability to petition for judicial review sec_6330 was enacted as part of the internal_revenue_service restructuring and reform act of pub_l_no sec_3401 sec_112 stat pincite in order to establish formal procedures designed to insure due process where the irs seeks to collect taxes by levy h_r conf rept no pincite 1998_3_cb_747 the portion of the house conference_report titled conference agreement that accompanied the enactment of sec_6330 makes clear that it is the taxpayer not a third party with alleged ownership interests who is afforded prelevy notice and due process protections the irs would be required to provide the taxpayer with a notice_of_intent_to_levy formally stating its intention to collect a tax_liability by levy against the taxpayer’s property or rights to property t he taxpayer may demand a hearing before an appeals officer who has had no prior involvement with the taxpayer’s case other than in connec- tion with a hearing after the filing of a notice of tax_lien in gen- eral any issue that is relevant to the appropriateness of the proposed greenoak holdings ltd v commissioner collection against the taxpayer can be raised at the pre-levy hearing id pincite c b pincite emphasis added the house conference_report indicates that the provision was initiated in the senate the portion of the report titled senate amendment states that it is the taxpayer who has the right to appeal a notice_of_determination in the tax_court the taxpayer may contest the determination of the appellate officer in tax_court by filing a petition within days of the date of the deter- mination the irs may not take any collection action pursuant to the determination during such 30-day period or while the taxpayer’s contest is pending in tax_court id pincite c b pincite emphasis added moreover the regulations prescribed under sec_6330 support our conclusion that petitioners are not appropriate parties to appeal a notice_of_determination issued to the estate petitioners cite sec_301_6330-1 q a-a1 proced admin regs in support of the proposition that any person whose property or right to property is intended to be levied upon is required to receive a notice_of_intent_to_levy from this language petitioners glean that because they allege an ownership_interest in property that might be levied upon this court maintains jurisdiction over their appeal again we disagree sec_301_6330-1 q a-a1 proced admin regs explains w ho is the person to be notified under sec_6330 of the commissioner’s intent to levy the regula- tion plainly provides that the person to be notified is the person liable to pay the tax due after notice_and_demand who refuses or neglects to pay referred to here as the taxpayer a prelevy or postlevy cdp_notice therefore will be given only to the taxpayer id emphasis added furthermore the regulation explains that a party in petitioners’ position is not entitled to receive notice q-b5 will the irs give pre-levy or post-levy cdp notices to known nominees of persons holding property of or persons holding property subject_to a lien with respect to the taxpayer a-b5 no such person is not the person described in sec_6331 and is therefore not entitled to a cdp hearing or an equivalent_hearing such person however may seek reconsideration by the irs office collecting the tax assistance from the national_taxpayer_advocate or an administrative hearing before appeals under its collection appeal sec_143 united_states tax_court reports program however any such administrative hearing would not be a cdp hearing under sec_6330 and any determination or decision resulting from the hearing would not be subject_to judicial review sec_301_6330-1 q a-b5 proced admin regs the regulations provide that a notice_of_intent_to_levy is required to be sent only to the taxpayer in the matter sub judice it is undisputed that the taxpayer liable for the pay- ment of federal tax is the estate and the personal represent- ative of the estate not petitioners see sec_2002 the regula- tions further provide that persons holding property of the taxpayer are not entitled to prelevy or postlevy notice how- ever they may seek other avenues of redress which are not subject_to judicial review in the tax_court sec_301 b q a-b5 proced admin regs upon replacing mr crown as personal representative of the estate on date ms mccrory filed supple- mental responses to our order to show cause and respond- ent’s motion to dismiss in her responses ms mccrory took a position contrary to mr crown specifically ms mccrory argued that petitioners have standing to pursue the instant litigation the case should not be dismissed for lack of jurisdiction or alternatively that the estate should be substituted as party petitioner and petitioners should be allowed to intervene in order to adequately pro- tect their interests in property subject_to levy concerning our jurisdiction over petitioners’ appeal ms mccrory looks to the legislative_history underlying sec_6330 to support the proposition that ‘affected third par- ties’ are entitled to collection_due_process rights under sec_6330 specifically ms mccrory quotes the following language from the portion of the house conference_report titled senate amendment the taxpayer or affected third party is allowed to raise any relevant issue at the hearing issues eligible to be raised include but are not lim- ited to challenges to the underlying liability as to existence or amount appropriate spousal defenses challenges to the appropriateness of collection actions and while the regulations under sec_6330 are consistent with our position we do not base our decision on the regulations see 142_tc_225 n we owe no deference to what an administrative agency says about our jurisdictional bounds greenoak holdings ltd v commissioner collection alternatives which could include the posting of a bond substitution of other assets an installment_agreement or an offer-in- compromise h_r conf rept no supra pincite c b pincite see s rept no pincite 1998_3_cb_537 from this language ms mccrory concludes that it was the express will of congress to provide affected third parties- such as petitioners-with the same due process rights under sec_6330 as taxpayers liable for unpaid federal tax we find ms mccrory’s argument unconvincing to begin with the quoted portion of the legislative_history concerns the original senate amendment and only mentions affected third parties with respect to attending and raising specified issues at the cdp hearing while the senate amendment portion of the legislative_history suggests that an affected third party might be permitted to participate in a cdp hearing there is no suggestion that persons who are not taxpayers have notice or appeal rights the subsequent conference_report plainly states that notice and appeal rights are conferred only to the taxpayer and the subsequent con- ference agreement omits the parenthetical regarding affected third parties that ms mccrory relies upon secondly if we were to accept ms mccrory’s argument that affected third parties are entitled to prelevy notice it would prove adminis- tratively inconsistent with the express intent of the legisla- ture concerning notice the house conference_report states that t he notice_of_intent_to_levy would not be required to itemize the property the secretary seeks to levy on h_r conf rept no supra pincite c b pincite because the commissioner is not required to itemize the property of the taxpayer subject_to levy-as is the case in the matter sub judice-it would be impossible to provide alleged owners of the yet-to-be-determined property with prelevy notice we conclude that the legislative_history does not sup- port the argument that affected third parties are entitled to notice or appeal rights furthermore ms mccrory’s attempt to substitute the estate as a party is contrary to mr crown’s original position mr crown did not file a timely petition and did not intend to petition for review of the date notice of deter- mination on date-nearly one year after the dead- line to appeal from the date notice of determina- united_states tax_court reports tion-ms mccrory filed a supplemental response attempting to support petitioners’ right to petition and to reverse the original position of the estate however it is clear that the estate and its original personal representative did not intend to file a petition on the estate’s behalf during the time for filing a petition and any belated attempt to do so cannot be the basis for our jurisdiction see rule a no amendment shall be allowed after expiration of the time for filing the petition however which would involve conferring jurisdiction on the court over a matter which otherwise would not come within its jurisdiction under the petition as then on file sec_6330 was enacted to give new procedural rights to taxpayers who owned property that the commissioner intended to levy upon persons other than taxpayers who claimed ownership rights in property subject_to levy already had procedural rights to contest a levy on the ground that they were the true owners sec_7426 provides wrongful_levy -if a levy has been made on property or property has been sold pursuant to a levy any person other than the person against whom is assessed the tax out of which such levy arose who claims an interest in or lien on such property and that such property was wrongfully levied upon may bring a civil_action against the united_states in a district_court of the united_states such action may be brought without regard to whether such property has been surrendered to or sold by the secretary if the internal_revenue_service levies upon a third party’s property to collect taxes owed by another the third party may bring a wrongful_levy action against the united_states pursuant to sec_7426 sec_7426 provides the exclusive remedy for third-party wrongful_levy claims see 550_us_429 100_tc_510 ndollar_figure cutler v commissioner tcmemo_2013_119 at sec_7426 gives the district courts jurisdiction to hear wrongful_levy actions this court has no jurisdiction we have allowed ratification and amendment of an imperfect petition where it was clear that the original filing was made on behalf of the tax- payer by a person duly authorized to do so see 64_tc_35 63_tc_709 the matter sub judice does not fall within these parameters because a duly authorized representative of the estate did not file nor in- tend to file a timely petition for review of the date notice of deter- mination greenoak holdings ltd v commissioner over sec_7426 claims see cutler v commissioner tcmemo_2013_119 at we hold that a person other than the taxpayer who alleges an ownership_interest in property which the commis- sioner seeks to levy upon is not entitled to receive a notice_of_intent_to_levy and is not able to seek judicial review in this court pursuant to a notice_of_determination issued to a delin- quent taxpayer accordingly we lack jurisdiction under sec_6330 to hear petitioners’ appeal in reaching our decision we have considered all arguments made by the parties and to the extent not mentioned or addressed they are irrelevant or without merit to reflect the foregoing an order of dismissal for lack of jurisdic- tion will be entered f
